Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application 17/655,357 filed on 03/17/2022. Claims 21-32 have been examined and are pending herein.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/17/2022 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims 1-20 of prior patent, U.S. Patent No.11,297,389. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim 1 of the instant application includes a similar version of independent claim 1 of the prior patent. The independent claims are both directed to “…generating at least one profile associated with at least one client device, wherein the at least one profile is based on content consumed by at least one client device from two or more content sources that are distinct from one another… and providing a notification/reminder” regarding the content. The omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)). 
 Similar arguments pertain to corresponding CRM claim 8 and corresponding device claim 15 of the instant application and corresponding CRM claim 9 and device claim 15 to prior patent.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 8, and 15 all contain the limitation “in response to identifying that a threshold amount of time: associated with the time has been satisfied: providing a notification to the at least one client device…”. Nowhere in the disclosure does it describe “in response to identifying that a threshold amount of time: associated with the time has been satisfied”.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-10, 13-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Georgis (US PG Pub 2008/0134043), in view of Bi (US PG Pub 2013/0326562).

Regarding claims 1, 8, and 15, Georgis teaches generating at least one profile associated with at least one client device, wherein the at least one profile is based on content consumed by at least one client device from two or more content sources that are distinct from one another ([0025-0026] user defined preference information and usage history from various content sources are gathered for generating a user profile; [0122] In undertaking the building of a profile, a number of factors can be tracked in relation to the viewing history of the user, such as source of media (e.g., viewed from broadcast, cable, satellite, DVD media, and so forth), [0191] (various content sources, such as the following: (a) movie content sources (e.g., sales, rental); (b) premium content sources (e.g., pay-per-view type services); (c) personalized content (e.g., stocks of interest, bot news feeds, blogs, communication from persons and companies at the discretion of the user, and so forth); 
identifying, based on the at least one profile, at least one content that is relative to the at least one profile [0259-260] The recommendation engine is Configured to identify at least one piece of content that the user is or has a high probability of being interested).
Georgis fails to explicitly teach identifying a time at which the at least one content will be accessible to the at least one client device; and in response to identifying that a threshold associated with the time has been satisfied: providing a notification to the at least one client device, wherein the notification includes information that: describes the time at which the at least one content will be accessible, and enables the at least one client device to access the at least one content at the time the at least one content becomes accessible.  
However, in an analogous art, Bi teaches identifying a time at which the at least one content will be accessible to the at least one client device ([0012] The method also includes performing a first search of media content information. The media content information is descriptive of media content that is accessible and scheduled to be available to the media device based on the user account when the first search is performed).and 
in response to identifying that a threshold associated with the time has been satisfied [0046] Reminder notification options “remind me one day before the show”, “remind me again 1 hour before the show”);
providing a notification to the at least one client device, wherein the notification includes information that: describes the time at which the at least one content will be accessible, and enables the at least one client device to access the at least one content at the time the at least one content becomes accessible (Figs. 3,4 and [0012] The method further includes, in response to identifying particular media content that satisfies the search criteria, sending a first notification identifying a first occurrence of the particular media content to a device associated with the user account).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the teachings of Georgis and Bi, for the purpose of enabling a user to search for and be notified of upcoming media content of interest prior to such media content airing ([0010]).
 
Regarding claims 2, 9, and 16, Georgis-Bi teaches the at least one profile is further based on social media activities associated with the at least one profile or location information associated with the at least one profile and/or at least one client device (Georgis [0266] News and Weather: location).  

Regarding claims 3, 10, and 17, Georgis-Bi teaches the at least one profile is further based on: frequencies at which content is consumed in association with the at least one profile, average durations by which content is consumed in association with the at least one profile, content genres that are consumed in association with the at least one profile, and content sources that are sourced in association with the at least one profile (Georgis [0122] In undertaking the building of a profile, a number of factors can be tracked in relation to the viewing history of the user, such as source of media (e.g., viewed from broadcast, cable, satellite, DVD media, and so forth), title, artist, genre, and broadcast time of a program watched by the user (e.g., beyond a threshold period such as five minutes) can be accounted for in the preferences.  

Regarding claims 6, 13, and 20, Georgis-Bi teaches generating at least one other profile associated with the at least one client device (Georgis [0120] a profile developed for a home system and/or the creation of multiple profiles developed for each user of home system, in which case users might be permitted to log on to the home system).  
	
Regarding claims 7 and 14, Georgis-Bi teaches the notification causes the at least one client device to display a menu that comprises a plurality of menu items for selection to enable the at least one client device to: consume the at least one content, execute a recording of the at least one content, or dismiss the menu (Bi – Fig. 4, “record the program for me”).

Claims 4, 5, 11,12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Georgis (US PG Pub 2008/0134043), in view of Bi (US PG Pub 2013/0326562), in further view of Publicover (U.S. PG Pub 2017/0201779).

Regarding claims 4, 11, and 18, Georgis-Bi teaches fails to explicitly teach identifying at least one second content that is relevant to the at least one profile based on: 
identifying a live program that has satisfied a threshold level of interest by a plurality of users, and determining that the live program intersects with the at least one profile; and in response to determining, based on the at least one profile, that the at least one client device is permitted to access the at least one second content: causing the at least one client device to display information associated with the at least one second content, wherein the information enables the at least one client device to access the at least one second content.  
However, in an analogous art, Publicover teaches identifying at least one second content that is relevant to the at least one profile based on: identifying a live program that has satisfied a threshold level of interest by a plurality of users, and determining that the live program intersects with the at least one profile  ([0009] live Football [0225] Users may request Content selection be prioritized by Content highly rated by other Users with similar profiles in the Content's interest area;  [0025] social media integration; [0147] match level interest; [0342]  the Content Ranking/Filtering Engine 1830 to find the Highest Ranked Content 1840 for transmission to the User. A User's Profile Information 1800 may specify that the User will be alerted if Content surpasses certain thresholds (e.g. the payout amount for Content surpasses a certain threshold, or the humor rating of Content surpasses a certain threshold; see also [0347]); and 
in response to determining, based on the at least one profile, that the at least one client device is permitted to access the at least one second content (Publicover - at least in [0464] privileges to access content): 
causing the at least one client device to display information associated with the at least one second content, wherein the information enables the at least one client device to access the at least one second content (Fig. 21 - notification system).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the teachings of Georgis-Bi with the teachings of Publicover, for the purpose of providing customized video content to improve a user’s viewing experience and thereby provide increased revenue opportunities for advertisers and content providers ([0008]).

Regarding claims 5, 12, and 19, Georgis-Bi-Publicover teaches the live program satisfies the threshold level of interest when: the live program constitutes a sporting event, and at least one objective aspect of the sporting event satisfies at least one condition ([0119, 0122]); or an amount by which the live program is referenced by social media satisfies a particular threshold ([0621, 0672] popularity among group of similar users according to similar interests or demographics).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the teachings of Georgis-Bi with the teachings of Publicover, for the purpose of providing customized video content to improve a user’s viewing experience and thereby provide increased revenue opportunities for advertisers and content providers ([0008]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE SOMERA whose telephone number is (571)270-0417. The examiner can normally be reached M-F (9:00 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CAROLINE SOMERA
Examiner
Art Unit 2421



/CAROLINE SOMERA/Examiner, Art Unit 2421                                                                                                                                                                                                        
/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421